Citation Nr: 0740480	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-31 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
sinusitis.

2.  Entitlement to a rating in excess of 30 percent for 
vascular headaches.

3.  Entitlement to a rating in excess of 30 percent for 
instability residual to left knee injury.

4.  Entitlement to a rating in excess of 10 percent for 
synovitis, mild degenerative changes, and painful motion 
residual to left knee injury.

5.  Entitlement to a rating in excess of 10 percent for 
chronic otitis with right tympanic membrane perforation and 
drainage.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from November 1980 to July 
1990.

These matters initially come before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
in which the RO: (1) increased the rating for sinusitis from 
0 to 10 percent; (2) denied a rating in excess of 10 percent 
for vascular headaches; (3) increased the rating for left 
knee instability from 10 to 20 percent; (4) increased the 
rating for left knee synovitis from 0 to 10 percent; and (5) 
denied a rating in excess of 10 percent for chronic otitis.  
(The Board notes that all of the increased ratings were 
granted effective March 28, 2003 (the date of the claim for 
increase).  The veteran filed a notice of disagreement (NOD) 
with all of the ratings in October 2003, and the RO issued a 
statement of the case (SOC) in June 2004.  In the SOC, the RO 
increased the rating for vascular headaches to 30 percent, 
increased the rating for the left knee instability to 30 
percent, and otherwise continued the assigned ratings.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in August 2004.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's sinusitis has caused decreased flow with 60 
percent obstruction of the nasal passages bilaterally, but 
there is no evidence of polyps or that the sinusitis has 
caused incapacitating episodes.

3.  While the veteran experiences frequent headaches, they 
have not been shown to cause very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability. 

4.  The veteran is receiving the highest possible schedular 
rating for his left knee instability, and his left knee 
synovitis with mild degenerative change and painful motion 
results in extension limited to 10 degrees and does not cause 
compensable limitation of flexion.

5.  The veteran is receiving the highest possible schedular 
rating for his chronic otitis with right tympanic membrane 
perforation and drainage under the most analogous diagnostic 
code, and there are no other findings warranting evaluation 
of the disability under alternative criteria.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.97, Diagnostic 
Codes 6513, 6522 (2007).

2.  The criteria for a rating in excess of 30 percent for 
vascular headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.124a, 
Diagnostic Code 8100 (2007).

3.  The criteria for a rating in excess of 30 percent for 
instability residual to left knee injury with instability are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.40. 4.45, 4.71a, Diagnostic Code 5257 (2007).

4.   The criteria for a rating in excess of 10 percent for 
synovitis, mild degenerative change, and painful motion 
residual to left knee injury are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5020, 5261 (2007).

5.  The criteria for a rating in excess of 10 percent for 
chronic otitis, with right tympanic membrane perforation and 
drainage, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.20, 4.27, 4.87, Diagnostic Codes 
6299-6200 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an August 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for increased ratings, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims. 

Regarding the Dingess/Hartman notice requirements, the RO 
included the rating criteria for all higher ratings for the 
veteran's disabilities in the June 2004 SOC.  Moreover, 
although the RO has not provided the veteran information as 
to the assignment of disability ratings or effective dates, 
the decision herein denies each of the claims for increased 
ratings.  Thus, no disability rating or effective date is 
being, or is to be, assigned, and there is therefore no 
possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well VA outpatient treatment (VAOPT) records, 
reports of VA examinations, the May 2003 report of a VA-
authorized examination pertinent to the veteran's left knee 
injury residuals, headaches, and sinusitis, and the report of 
a June 2003 report VA-authorized examination of the veteran's 
right ear.  ).  Also of record and considered in connection 
with the appeal are various written statements provided by 
the veteran and by his representative, on his behalf.

The Board notes that in the October 2007 informal hearing 
presentation, the veteran's representative concluded the 
arguments as to the left knee injury residuals by stating 
that the veteran believed the left knee conditions had 
"worsened since last examined and warrants an increased 
rating."  The Board interprets this assertion as apparently 
indicating that the veteran's left knee disabilities had 
worsened since prior ratings based on prior examinations and 
not since the most recent, May 2003 VA-authorized 
examination, as he did not request a new examination, but, 
rather, an increased rating.  As there is no indication that 
the record does not adequately reveal the current severity of 
the disabilities under consideration, remand for further VA 
examination is unnecessary.  See 38 U.S.C.A. § 5103A(d)(1); 
Green v. Derwinski, 1 Vet.App. 121, 124 (1991); Caffrey v. 
Brown, 6 Vet.App. 377, 381 (1994).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. Part 4 (2007).  Where there is a 
question as to which of two rating shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Board notes that staged rating is appropriate 
for increased rating claims, in general, when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).




A.  Sinusitis

The veteran's sinusitis is rated under 38 C.F.R. § 4.97, 
Diagnostic Codes (DCs) 6513-6522.  Hyphenated diagnostic 
codes are used when a rating under one code requires use of 
an additional diagnostic code to identify the basis for the 
rating assigned.  38 C.F.R. § 4.27 (2006).  

DC 6513 is applicable to chronic maxillary sinusitis; 
however, the actual criteria for rating sinusitis is set 
forth in a General Rating Formula under 38 C.F.R. § 4.97 
(2007).  Under that formula, a 10 percent rating is warranted 
for 1 or 2 incapacitating episodes of sinusitis per year 
requiring prolonged (lasting 4 to 6 weeks) antibiotic 
treatment, or 3 to 6 non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating requires 3 or 
more incapacitating episodes of sinusitis per year requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 
more than 6 non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is assigned following radical 
surgery with chronic osteomyelitis, or for near-constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A Note to the General Rating Formula 
provides that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.
 
Under DC 6522, applicable to allergic or vasomotor rhinitis, 
a 10 percent rating is warranted for greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side without polyps; a 30 percent rating 
requires polyps.

Neither on the May 2003 VA-authorized examination nor 
elsewhere has the veteran indicated that he suffers from 
incapacitating episodes of sinusitis.  Consequently, rating 
by analogy, pursuant to DC 6522, is appropriate.  38 C.F.R. 
§§ 4.20, 4.27 (2007).   On the May 2003 VA-authorized 
examination, there was decreased flow with 60 percent 
obstruction of the nasal passages bilaterally.  This degree 
of obstruction warrants a 10 percent rating.  A higher rating 
requires polyps, and neither the May 2003 VA-authorized 
examination report nor the post-service private or VA medical 
records indicate that the veteran has polyps in the nasal 
passages.

The Board notes that the veteran wrote in his October 2003 
NOD that the RO's initial decision regarding service 
connection for sinusitis (which the veteran indicated was in 
1989 but was in fact in December 1990), "clearly states that 
a nasal polyp developed."  However, the RO's December 1990 
decision states with regard to the sinuses: "Currently, X-
ray of the paranasal sinuses reveal no significant 
pathological findings."  Thus, there is no evidence that the 
veteran has had nasal polyps and, in any event, while the 
Board has taken into account the veteran's entire history in 
assessing his disability rating, it is the present level of 
disability that is of primary concern, and there are 
presently no polyps of the nasal passages.

B.  Vascular Headaches

The RO has evaluated the veteran's vascular headaches under 
38 C.F.R. § 4.124a, Diagnostic Codes 8199-8100, which is 
indicative of a neurological disability not listed in the 
rating schedule that is rated, by analogy, to migraine 
headaches.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  Under DC 
8100, a 10 percent rating is warranted for headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  Headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months warrant a 30 percent rating. 
Very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that a schedular 
rating in excess of 30 percent is not warranted.

During the May 2003 VA-authorized examination, the veteran 
indicated that he had recurring vascular headaches every 
week, lasting two to four hours at a time, with sharp pain.  
The physician who conducted the examination wrote that these 
headaches had mild to moderate effects on the veteran's 
activities of daily living and his ability to perform his job 
functions.  In his October 2003 NOD, the veteran wrote that 
his headaches occurred at least two to three times per week, 
and that "if they get too bad, I have to call my wife and 
she has to come get me from work, because I have to go to 
bed."  The veteran characterized the headaches as 
"prostrating in nature, chronic and severe."  March 2003 
and April 2003 private and VAOPT records also reflect 
complaints of headaches, which were described in the April 
2004 VAOPT note as "occasional."  In his substantive 
appeal, the veteran wrote that his headaches occur every day 
and that, if he were to leave his job (with the post office) 
every day because of his headaches, he could not support his 
family.

Although the veteran has indicated that his headaches occur 
frequently, as often as every day, he indicated that he 
needed to leave work to go to bed only if "they get too 
bad," and he did not indicate how frequently the headaches 
were of sufficient severity to so incapacitate him.  Thus, 
while the veteran has variously characterized his headaches 
as frequent, prostrating, chronic and severe, he did not 
indicate that these headaches were very frequently completely 
prostrating and prolonged.  Moreover, the physician who 
conducted the May 2003 VA-authorized examination indicated 
that the veteran's headaches had only mild to moderate 
effects on the veteran's activities of daily living and his 
ability to perform his job functions; thus, the veteran's 
headaches were not found to have been productive of severe 
economic inadaptability, and the veteran himself indicated in 
his substantive appeal that he was still working for the post 
office.

Thus, even considering the veteran's own description of the 
severity and frequency of his headaches along with that of a 
trained medical professional, the evidence does not reflect 
that they caused the very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability required for a 50 percent rating.

C.  Left Knee

The veteran injured his left knee during service, and 
residuals include instability as well as synovitis, mild 
degenerative changes, and painful motion.  The veteran's left 
knee instability is rated under 38 C.F.R. § 4.71a, DC 5257, 
while his left knee synovitis with mild degenerative changes 
and painful motion is rated under 38 C.F.R. § 4.71a, DC 5261.  
Such separate ratings are appropriate where, as here, they 
are based on different symptomatology.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).  Further, VA's General Counsel has held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint. VAOGCPREC 9-2004; 69 Fed. Reg. 
59990 (2004).

While Diagnostic Code 5257 is sometimes utilized for rating 
"other impairment" of the knee (for which there is no 
specific diagnostic code), that diagnostic code authorizes 
assignment of ratings for recurrent subluxation or lateral 
instability: 10 percent for slight disability, 20 percent for 
moderate disability, and 30 percent for severe disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  Thus, the 
veteran is receiving the maximum schedular rating for his 
left knee instability.  The Board has considered the 
applicability of alternative diagnostic codes for evaluating 
the veteran's left knee instability.  However, a rating 
higher than 30 percent is not available under DC 5258, 
applicable to dislocated semilunar cartilage.  

The veteran's left knee synovitis, mild degenerative changes, 
and painful motion is rated under DC 5261.

Under Diagnostic Code 5020, synovitis is rated as 
degenerative arthritis (established by x-ray) under 
Diagnostic Code 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, Diagnostic 
Codes 5260 and 5261).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
assignable for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees warrants a noncompensable (zero percent) rating.  A 
10 percent rating requires flexion limited to 45 degrees.  A 
20 percent rating requires flexion limited to 30 degrees.  A 
30 percent rating requires flexion limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (zero percent) 
rating.  A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 20 degrees.  A 40 percent rating requires extension 
limited to 30 degrees.  A 50 percent rating requires 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2007).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Considering the evidence in light of the above, the Board 
finds that the record presents no schedular basis for 
assignment of a rating higher than 10 percent for the 
veteran's left knee synovitis with mild degenerative changes 
and painful motion.

On May 2003 VA-authorized examination, extension of the left 
knee was to 10 degrees and flexion of the left knee was to 
100 degrees.  Thus, the 10 percent rating for limitation of 
extension is appropriate, as extension was limited to 10 
degrees, and the veteran is not entitled to a higher, 20 
percent rating, because extension is not limited to 15 
degrees.  Moreover, the veteran is not entitled to a separate 
rating for limitation of flexion of the left knee, because 
flexion is beyond even the 60 degree limitation that would 
warrant a noncompensable rating under DC 5260.  In addition, 
the physician who prepared the May 2003 VA-authorized 
examination report indicated that there was no ankylosis; 
thus, DC 5256, which provides for higher ratings, is not for 
application.

The May 2003 examination report also indicates that the left 
knee was additionally limited by pain, fatigue, weakness and 
lack of endurance.  However, even considering pain and the 
other factors, the evidence simply does not support 
assignment of a higher rating under Diagnostic Code 5261.  In 
this regard, neither the May 2003 VA-authorized examination 
report nor the post-service VAOPT and private medical records 
indicate that the veteran's arthritic pain is so disabling to 
actually or effectively result in extension limited to 15 
degrees-the requirement for the next higher 20 percent 
rating under Diagnostic Code 5261.  A higher rating is 
therefore not warranted on the basis of 38 C.F.R. §§  4.40 
and 4.45 and DeLuca factors.

There also is no basis for assignment of any higher rating 
for left knee synovitis with mild degenerative changes and 
painful motion under any alternative .
While a higher rating is available under DC 5262 where there 
is impairment of the tibia and fibula, May 2003 left knee X-
rays revealed only minimal spurring of the tibial spines and 
minimal patellofemoral spurring, but no fractures, and there 
is otherwise no evidence of any such impairment.

D.  Chronic Otitis

The veteran's chronic otitis with right tympanic membrane 
perforation and drainage is rated under 38 C.F.R. § 4.87, DCs 
6299-6200, which is indicative of a disability of the ear not 
listed in the rating schedule that is rated, by analogy, to 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  The only 
rating under DC 6200 is 10 percent for suppuration or oral 
polyps.  As the veteran is receiving the maximum rating under 
DC 6200, this diagnostic code, the Board has considered the 
applicability of alternative diagnostic codes for evaluating 
the veteran's chronic otitis.  

On June 2003 VA-authorized ear examination, there was some 
discharge from the right ear and a large kidney shaped 
perforation, occupying almost the entire tympanic membrane.  
The middle ear did not appear to be acutely infected and the 
ossiccles did not appear to be disturbed.  Tuning fork 
testing showed hearing loss in the right ear with some 
dampness.  The diagnosis was of a perforation of the right 
ear, which did not appear to be healing of its own accord, 
and of a large perforation with superimposed chronic 
infection.  In an addendum, the physician clarified that the 
veteran had central perforation of the right tympanic 
membrane occupying almost the entire ear drum.  The veteran 
underwent a right ear tympanoplasty in October 2003.  The 
operation report indicated that the eardrum structures were 
repaired.  A May 2004 VAOPT note indicated that there was a 
good result from the right tympanoplasty, with a small 
cholesteatoma pearl that was debrided.  

In short, the medical evidence reflects that the October 2003 
right ear tympanoplasty was successful, notwithstanding the 
veteran's statement that it did not help his ear or his 
hearing.  Further, the evidence reflects that the veteran is 
not entitled to a rating higher than 10 percent under any 
other applicable diagnostic code.  There are no objective 
findings supporting a diagnosis of vestibular disequilibrium, 
and no evidence of Meniere's syndrome or loss of auricle; as 
such, evaluation of the disability under DC 6204, 6205, or 
6206, respectively.  

E.  All Disabilities

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that the record does not reflect that any of 
the disabilities is so exceptional or unusual as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the June 
2004 SOC).  

The Board notes that the veteran's representative requested 
consideration of an extra-schedular rating for the veteran's 
right ear based on the June 2003 VA-authorized examination 
report indicating that the right ear perforation was not 
healing of its own accord.  In addition, the veteran stated 
during the June 2003 VA-authorized examination that he was 
out of work many times, often for longer periods, because of 
the right ear perforation.  However, the October 2003 VA 
operation report and subsequent May 2004 VAOPT note reflect 
that the right ear perforation was repaired to a significant 
degree, although the veteran wrote in his substantive appeal 
that the surgery did not help his ear or hearing loss.  In 
addition, as noted above, while the veteran indicated that 
his headaches occurred frequently and that they were 
sometimes so disabling that his wife had to pick him up at 
work, he did not indicate the frequency with which the 
headaches or any other disability caused him to miss work.  
Moreover, the May 2003 VA-authorized examiner found that the 
veteran's headaches had only a "mild to moderate" effect on 
his ability to perform his job functions, and the veteran 
indicated in his substantive appeal that he was still working 
for the postal system.  Further, to the extent that the 
veteran has missed significant amounts of work due to his 
chronic otitis, headaches, and other disabilities, this has 
been taken into account by the ratings he is receiving for 
these disabilities.  See 38 C.F.R. § 4.1 ("Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability").

Thus, although the veteran has indicated that the 
disabilities impact his employment to some degree, there is 
simply no showing that any of the disabilities has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned ratings), or has resulted in 
frequent periods of hospitalization.  There also is no 
showing that any disability has otherwise rendered 
impractical the application of the regular schedular 
standards. In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching the decision to deny each claim for increase, the 
Board also has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against assignment of any higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for sinusitis is denied.

A rating in excess of 30 percent for vascular headaches is 
denied.

A rating in excess of 30 percent for instability residual to 
left knee injury is denied.

A rating in excess of 10 percent for synovitis, mild 
degenerative changes, and painful motion residual to left 
knee injury is denied.

A rating in excess of 10 percent for chronic otitis, with 
right tympanic membrane perforation and drainage, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


